TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00322-CV



                                    Rafael Pinedo, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-GV-09-000472, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               By letter dated July 20, 2010, this Court’s clerk informed appellant Rafael Pinedo

that he had failed to pay or make arrangements to pay for the clerk’s record, and that his failure to

do so could result in dismissal of his appeal. He has not filed a response in this Court, nor have we

received notice that he has paid or made arrangements to pay for the clerk’s record. We dismiss this

appeal for want of prosecution. See Tex. R. App. P. 37.3(b).




                                              G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Prosecution

Filed: September 10, 2010